Citation Nr: 0732079	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a back contusion.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating, from 10 
to 20 percent, for his disability of the low back.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  

In an October 2005 decision, a disability rating in excess of 
20 percent was denied by the Board.  The veteran subsequently 
appealed this denial to the U.S. Court of Appeals for 
Veterans Claims (Court), and in a March 2007 order, the Court 
granted a Joint Motion for Remand, vacating the October 2005 
Board decision and returning it to VA for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a disability rating in excess of 20 percent 
for his residuals of a contusion of the back.  As noted in 
the introduction, the veteran's appeal was denied by the 
Board in October 2005, but this decision was subsequently 
vacated by the Court in March 2007.  In the Joint Motion 
accompanying the Court's order, the veteran was found to have 
filed a timely and valid motion for a rescheduling for his 
personal hearing, originally scheduled in Washington, D.C., 
on March 28, 2005.  The veteran was found to have filed his 
request for a video hearing at the Cleveland RO on March 11, 
2005, prior to his originally-scheduled hearing.  
Nevertheless, such a hearing was not afforded him, and on 
this basis the October 2005 Board decision was vacated by the 
Court.  Therefore, the appeal must be remanded by the Board 
to the RO in order to schedule the veteran for a video 
hearing at the RO.  

The Board next notes the veteran has initiated and perfected 
an appeal of the RO's October 2004 denial of service 
connection for degenerative disc disease of the lumbosacral 
spine.  As such, the Board currently has jurisdiction of this 
issue.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  However, 
because of assertions of the veteran and his representative 
regarding this issue, the Board finds it is inextricably 
intertwined with his claim for an increased rating for his 
back contusion, and it must be deferred pending resolution of 
the increased rating claim.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  Specifically, the 
veteran's representative alleges VA's original August 1984 
grant of service connection for "residuals of a contusion of 
the back" encompassed degenerative disc disease of the 
lumbosacral spine, and therefore service connection is 
already granted for this disability; it appears that the 
veteran intends to present argument to that effect at his 
pending hearing.  Such assertions render the issues 
inextricably intertwined.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board via 
video conference from the Cleveland, Ohio, 
VARO in connection with this appeal.  
Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate consideration.


The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



